

108 HR 8226 IH: Criminal Antitrust Anti-Retaliation Act of 2019
U.S. House of Representatives
2020-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8226IN THE HOUSE OF REPRESENTATIVESSeptember 11, 2020Mr. Neguse (for himself, Mr. Nadler, Mr. Cicilline, and Mr. Sensenbrenner) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo provide anti-retaliation protections for antitrust whistleblowers.1.Short titleThis Act may be cited as the Criminal Antitrust Anti-Retaliation Act of 2019.2.Amendment to ACPERAThe Antitrust Criminal Penalty Enhancement and Reform Act of 2004 (Public Law 108–237; 15 U.S.C. 1 note) is amended by inserting after section 215 the following:216.Anti-retaliation protection for whistleblowers(a)Whistleblower protections for employees, contractors, subcontractors, and agents(1)In generalNo employer may discharge, demote, suspend, threaten, harass, or in any other manner discriminate against a covered individual in the terms and conditions of employment of the covered individual because of any lawful act done by the covered individual—(A)to provide or cause to be provided to the Federal Government or a person with supervisory authority over the covered individual (or such other person working for the employer who has the authority to investigate, discover, or terminate misconduct) information relating to—(i)any violation of, or any act or omission the covered individual reasonably believes to be a violation of, the antitrust laws; or(ii)any violation of, or any act or omission the covered individual reasonably believes to be a violation of, another criminal law committed in conjunction with a potential violation of the antitrust laws or in conjunction with an investigation by the Department of Justice of a potential violation of the antitrust laws; or(B)to cause to be filed, testify in, participate in, or otherwise assist a Federal Government investigation or a Federal Government proceeding filed or about to be filed (with any knowledge of the employer) relating to—(i)any violation of, or any act or omission the covered individual reasonably believes to be a violation of, the antitrust laws; or(ii)any violation of, or any act or omission the covered individual reasonably believes to be a violation of, another criminal law committed in conjunction with a potential violation of the antitrust laws or in conjunction with an investigation by the Department of Justice of a potential violation of the antitrust laws.(2)Limitation on protectionsParagraph (1) shall not apply to any covered individual if—(A)the covered individual planned and initiated a violation or attempted violation of the antitrust laws;(B)the covered individual planned and initiated a violation or attempted violation of another criminal law in conjunction with a violation or attempted violation of the antitrust laws; or(C)the covered individual planned and initiated an obstruction or attempted obstruction of an investigation by the Department of Justice of a violation of the antitrust laws.(3)DefinitionsIn this section:(A)Antitrust lawsThe term antitrust laws means section 1 or 3 of the Sherman Act (15 U.S.C. 1 and 3).(B)Covered individualThe term covered individual means an employee, contractor, subcontractor, or agent of an employer.(C)EmployerThe term employer means a person, or any officer, employee, contractor, subcontractor, or agent of such person.(D)Federal GovernmentThe term Federal Government means—(i)a Federal regulatory or law enforcement agency; or(ii)any Member of Congress or committee of Congress.(E)PersonThe term person has the same meaning as in subsection (a) of the first section of the Clayton Act (15 U.S.C. 12(a)).(4)Rule of constructionThe term violation, with respect to the antitrust laws, shall not be construed to include a civil violation of any law that is not also a criminal violation.(b)Enforcement action(1)In generalA covered individual who alleges discharge or other discrimination by any employer in violation of subsection (a) may seek relief under subsection (c) by—(A)filing a complaint with the Secretary of Labor; or(B)if the Secretary of Labor has not issued a final decision within 180 days of the filing of the complaint and there is no showing that such delay is due to the bad faith of the claimant, bringing an action at law or equity for de novo review in the appropriate district court of the United States, which shall have jurisdiction over such an action without regard to the amount in controversy.(2)Procedure(A)In generalA complaint filed with the Secretary of Labor under paragraph (1)(A) shall be governed under the rules and procedures set forth in section 42121(b) of title 49, United States Code.(B)ExceptionNotification made under section 42121(b)(1) of title 49, United States Code, shall be made to any individual named in the complaint and to the employer.(C)Burdens of proofAn action brought under paragraph (1)(B) shall be governed by the legal burdens of proof set forth in section 42121(b) of title 49, United States Code.(D)Statute of limitationsA complaint under paragraph (1)(A) shall be filed with the Secretary of Labor not later than 180 days after the date on which the violation occurs.(E)Civil actions to enforceIf a person fails to comply with an order or preliminary order issued by the Secretary of Labor pursuant to the procedures set forth in section 42121(b) of title 49, United States Code, the Secretary of Labor or the person on whose behalf the order was issued may bring a civil action to enforce the order in the district court of the United States for the judicial district in which the violation occurred.(c)Remedies(1)In generalA covered individual prevailing in any action under subsection (b)(1) shall be entitled to all relief necessary to make the covered individual whole.(2)Compensatory damagesRelief for any action under paragraph (1) shall include—(A)reinstatement with the same seniority status that the covered individual would have had, but for the discrimination;(B)the amount of back pay, with interest; and(C)compensation for any special damages sustained as a result of the discrimination including litigation costs, expert witness fees, and reasonable attorney’s fees.(d)Rights retained by whistleblowersNothing in this section shall be deemed to diminish the rights, privileges, or remedies of any covered individual under any Federal or State law, or under any collective bargaining agreement..